Citation Nr: 0117895	
Decision Date: 07/06/01    Archive Date: 07/16/01

DOCKET NO.  99-01 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1970.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision in 
which the RO denied service connection for PTSD.  The veteran 
appealed and requested a hearing before a member of the Board 
at the RO.  The veteran failed to appear for his scheduled 
travel board hearing in May 2000.


FINDINGS OF FACT

1.  It is at least as likely as not that the veteran engaged 
in combat with the enemy; he was awarded a Presidential Unit 
Citation and a Navy Unit Commendation with two bronze stars.

2.  The veteran's PTSD is a result of his combat in Vietnam.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1154 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Service connection may also be granted for a 
psychosis if manifest to a degree of 10 percent or more 
within the first post-service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 and Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  Service connection may be granted 
for any disease diagnosed after 

discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).

The Board also notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger 
VA's duty to assist (thus superceding the decision in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. 
Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The veteran's DD-214 shows that he had two years and 21 days 
of foreign service.  His military occupational specialty 
(MOS) was motor vehicle operator.  Excerpts from the 
veteran's service personnel records indicate that he 
participated in several campaigns including counterinsurgency 
operation in Chu Lai, Operation KENTUCKY, Operation 
TAYLOR/COMMON, Operation MAINE CRAG in the Quang Tri 
Province, Operation VIRGINIA RIDGE in the Quang Tri Province, 
and Operation IDAHO CANYON in the Quang Tri Province.  
Appellate review of the veteran's service medical records is 
negative for evidence of complaints, treatment 


or diagnosis of a psychiatric disorder.  At the time of his 
separation examination in June 1970, psychiatric evaluation 
was reported to be normal.

On VA psychiatric examination in August 1998, the veteran 
indicated that he had been a motor vehicle operator in 
service as well as a rifleman and a machine gunner.  He 
reported that he had been in Vietnam for 13 months in an 
around Chu Lai.  He stated that he saw combat with heavy 
casualties including friends who were killed and wounded.  He 
described nightly incoming rocket attacks.  He indicated that 
he had been homeless for fifteen months after losing his 
house to foreclosure.  His wife left him because of his 
drinking.  The veteran described psychiatric symptoms 
including recurrent and distressing intrusive recollections 
of events from Vietnam on a daily basis.  He reported seldom 
nightmares, but said that they were combat-related when they 
occurred.  He described his sleep as fitful and consisting of 
only 4-5 hours per night on average.  The veteran described 
"triggers" including helicopter sounds, diesel fuel smells 
and experiencing heavy rains; he reported sweating, flushing 
and gastrointestinal discomfort whenever he is exposed to 
these triggers.  He reported feeling detached and estranged 
from others and having problems with anger and excessive 
irritability.  He complained of difficulties concentrating, 
hypervigilance and exaggerated startle response.

On examination, the veteran was noted to make mixed or 
contradictory statements.  He was poorly cleaned, malodorous 
and poorly groomed.  Eye contact was poor.  The veteran was 
irritable, catty, and provocative in manner generally, and 
his speech was moderately circumstantial.  Affect was blunt 
and his mood was angry, irritable, and dysphoric.  The 
veteran was guarded during the interview.  He denied suicidal 
or homicidal ideation, paranoia or psychosis.  He was alert, 
listless and inattentive.  He was oriented times three.  He 
would not tolerate formal cognitive testing.  The VA examiner 
concluded that the veteran's symptom picture was most 
consistent with PTSD as opposed to an anxiety disorder or 
depressive disorder, not otherwise specified.  It was 
indicated that the veteran met the criteria for PTSD, chronic 
in nature.  The examiner made his diagnosis, in part, on a 
finding that the veteran had combat residue from service.

VA outpatient treatment records reflect that the veteran that 
the veteran has received extensive treatment for addiction.  
He has also been followed for depression and chronic PTSD.

In correspondence of October 1999, the head of the Military 
Awards Branch of the U.S. Marine Corps indicated that the 
veteran was entitled to the following awards: Presidential 
Unit Citation awarded to the 1st Marine Aircraft Wing for 
service in Vietnam during the period May 11, 1965, to 
September 15, 1967; Navy Unit Commendation with two bronze 
stars awarded to Marine Aircraft Group 12 for service in 
Vietnam from September 15, 1967, to March 31, 1968; National 
Defense Service Medal; Vietnam Service Medal with one silver 
and three bronze stars; Republic of Vietnam Meritorious Unit 
Citation (Gallantry Cross Color, with Palm and Frame); 
Republic of Vietnam Meritorious Unit Citation (Civil Action 
Color, with Palm and Frame); Vietnam Campaign Medal; and 
Rifle Marksman Badge.

As the record is currently developed, there is a diagnosis of 
PTSD and a record of ongoing treatment for chronic PTSD.  VA 
physicians who have diagnosed the veteran with PTSD have 
related that diagnosis to the veteran's military service in 
Vietnam and to events reported to have occurred there during 
the veteran's period of service.  There is evidence in the 
claims folder that the veteran received a Presidential Unit 
Citation and a Navy Unit Commendation with two bronze stars.  
The Board notes that these medals, particularly the 
Presidential Unit Citation, make it at least as likely as not 
that the veteran engaged in combat with the enemy during his 
service in Vietnam.  See Falk v. West, 12 Vet. App. 402 
(1999) (The Court held that the existence of the Presidential 
Unit Citation increases the likelihood that the events 
described by the appellant may have occurred).  Against this 
background, the Board finds that service connection for PTSD 
has been established and the appeal on this issue is granted.




ORDER

Service connection for PTSD is granted.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

